Citation Nr: 1123169	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  05-37 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

7.  Entitlement to service connection for a sleep disorder.  

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for erectile dysfunction.

10. Entitlement to service connection for renal disease.

11. Entitlement to service connection for allergies.

12. Entitlement to service connection for substance dependence.  

13. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  He had service in the Republic of Vietnam from December 1967 to December 1968.  In Vietnam, he was a cannoneer and gunner assigned to a field artillery unit.

This case was previously before the Board of Veterans' Appeals (Board) in August 2008, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for the following disorders:  a hearing loss disability, tinnitus, sinusitis, rhinitis, bronchitis, COPD, sleep apnea, hypertension, allergies, substance dependence, and depression.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board finds that still-additional development is warranted with respect to the issues of entitlement to service connection for tinnitus, hypertension, renal disease, and erectile dysfunction.  Therefore, they are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.

In May 2011, the Veteran, through his representative, raised contentions to the effect that service connection was warranted for asthma.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  However, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A bilateral hearing loss disability, diagnosed as sensorineural hearing loss, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.

2.  Sinusitis was first manifested many years after service, and the preponderance of the evidence is against a finding that they are in any way related thereto.

3.  Rhinitis was first manifested many years after service, and the preponderance of the evidence is against a finding that they are in any way related thereto.

4.  Bronchitis was first manifested many years after service, and the preponderance of the evidence is against a finding that they are in any way related thereto.

5.  COPD was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.

6.  The presence of a chronic, identifiable sleep disorder is not established.  

7.  Allergies were first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.

8.  The Veteran's substance abuse is proximately due to his service-connected PTSD.  

9.  The Veteran's symptoms of depression are subsumed by and part and parcel of his PTSD.


CONCLUSIONS OF LAW

1.  A hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may a sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  Sinusitis is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  Rhinitis is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  Bronchitis is not the result of disease or injury incurred in or aggravated by service, nor may they be presumed to be the result of exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2010).

5.  COPD is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

6.  A sleep disorder, claimed as insomnia, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

7.  Allergies are not the result of disease or injury incurred in or aggravated by service, nor may they be presumed to be the result of exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2010).

8.  The criteria for service connection for substance abuse, secondary to PTSD, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2010).

9.  The criteria have been met for service connection for depression as part and parcel of the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for the following disorders:  a hearing loss disability, sinusitis, rhinitis, bronchitis, COPD, a sleep disorder, allergies, substance abuse, and depression.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In August 2004 and November 2005, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the applications.  Following the receipt of those applications, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment by VA from October 1998 through November 2007; the transcript of his March 2008 hearing before the undersigned Veterans Law Judge; and medical articles submitted by the Veteran's representative in May 2011.  

In June 2010, VA examined the Veteran to determine the nature and etiology of any hearing loss disability, sinusitis, rhinitis, bronchitis, COPD, sleep disorder, allergies, substance abuse, and/or depression found to be present.  The VA examination reports reflect that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, reviewed pertinent medical research, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

During his March 2008 hearing before the undersigned Veterans Law Judge, the Veteran testified that he had only been treated at VA medical facilities.  Up to that point, the claims file only contained the Veteran's VA medical records reflecting his treatment from October 1998 through November 2007.  In December 2008, VA requested that the Veteran provide the names, dates, and locations of all VA medical facilities where he had been treated since August 1969.  To date, he has not responded to that request.  Therefore, the Board will make its determinations based on the evidence currently on file.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the issues of entitlement to service connection for a hearing loss disability, sinusitis, rhinitis, bronchitis, COPD, a sleep disorder, allergies, substance abuse, and depression.  He has not identified any outstanding evidence which could support any of those claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of those issues.

The Factual Background

During his May 1967 service entrance examination, the Veteran responded in the negative, when asked if he then had, or had ever had, a hearing loss, sinusitis, hay fever, shortness of breath, pain or pressure in his chest, a chronic cough, depression or excessive worry, frequent trouble sleeping, any drug or narcotic habit, or an excessive drinking habit.  

On examination, the Veteran's nose, sinuses, mouth, throat, ears, eardrums, lungs and chest, and psychiatric processes were all found to be normal.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
20 (20)
10 (15)
LEFT
-5 (10)
-5 (5)
-5 (5)
0 (10)
0 (5)

Speech audiometry was not performed.

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

During service, the Veteran was treated for various disorders.  In October 1968, he was treated for an abscess in the left crural area.  In April 1969, he was treated for nasal congestion and a dry cough associated with a viral upper respiratory infection.  In May 1969, he was treated for a right hand laceration.  In June 1969, he was treated for a bruise/abrasion in a non-specific area, as well as a 5 month history of chest pain.  

During his July 1969 service separation examination, the Veteran responded in the negative, when asked if he then had, or had ever had, a hearing loss, sinusitis, hay fever, shortness of breath, pain or pressure in his chest, a chronic cough, depression or excessive worry, frequent trouble sleeping, any drug or narcotic habit, or an excessive drinking habit.  

On examination, the Veteran's nose, sinuses, mouth, throat, ears, eardrums, lungs and chest, and psychiatric processes were all found to be normal.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
No Report (NR)
0
LEFT
0
0
0
NR
0

Speech audiometry was not performed.

From October 1998 through November 2007, the Veteran was treated by VA for various disorders.  In October 1998, he was hospitalized by VA for alcohol dependence and a substance-induced mood disorder.  It was noted that 10 years earlier, he had had pneumonia.  In March and September 1999, he was treated for shortness of breath on exertion, wheezing, a productive cough, and complaints of sinus congestion, diagnosed as questionable COPD.  In June 2001, a consultation with the Pulmonary Service revealed that he was a smoker with wheezing and a dry cough for COPD; and in September 2001, pulmonary function testing confirmed the diagnosis.  In April 2002, the Veteran was treated for bronchitis.  In November 2002, a consultation with the VA Audiology Service revealed a mild to moderate sensorineural hearing loss, bilaterally.  

Additional VA treatment records show that in June 2003, the Veteran complained of chest congestion, a non-productive cough, sinus congestion and drainage, associated with a viral upper respiratory infection.  In VA Group Therapy in December 2004, the co-morbidity of PTSD and depression and substance abuse was discussed.  

In April 2005, an addendum to a VA agent orange protocol examination revealed that the Veteran's problem list included a history of pneumonia in 1970 with tube drainage, sinusitis with headaches, decreased hearing, and insomnia.

During psychiatric treatment in January 2006 and January and November 20007, it was noted that the Veteran had alcohol dependence in sustained remission.  The diagnoses included depression.

In June 2010, the Veteran was examined by VA to determine the nature and etiology any present hearing loss disability, sinusitis, rhinitis, bronchitis, COPD, a sleep disorder, and/or allergies.

During the June 2010 VA audiologic examination, the Veteran reported a history of noise exposure in service and that he began to experience diminished hearing acuity and tinnitus approximately 15 years prior to the VA examination.  On examination, the Veteran's nose, sinuses, mouth, throat, ears, eardrums, and lungs and chest were all found to be normal.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
70
75
75
LEFT
30
55
90
85
85

Speech audiometry revealed a speech recognition score of 88 percent in the right ear and 76 percent in the left ear.

Following the examination and a review of the record, the VA examiner concluded that the Veteran had a bilateral sensorineural hearing loss, mild sloping to moderately severe/severe on the right and mild sloping to severe on the left.  Given the normal data prior to the Veteran's separation from service and the cited onset of diminished hearing acuity many years after service, the VA examiner concluded that it was less likely than not that the Veteran's hearing loss disability was the result of his military duty.

During a VA examination of the Veteran's nose, sinus, larynx, and pharynx, it was noted that the Veteran had perennial allergies to many things, including dust, fur, and fresh grass.  His manifestations included sneezing and runny nose.  The examiner noted that in addition to allergies, the Veteran had sinusitis, chronic rhinitis, and asthmatic bronchitis  Following the examination and reviews of a general medical text, as well as medical texts on otorhinolaryngology and pulmonology, the examiner found that the Veteran's allergies were seasonal and not occupationally related to service.  The examiner concluded that the Veteran's allergies, sinusitis, chronic rhinitis, and asthmatic bronchitis were not service-connected by themselves or linked to any service-connected diagnosis according to accepted medical and/or epidemiological knowledge.  

During an examination of the Veteran's respiratory system (obstructive, restrictive, and interstitial), it was noted that the Veteran had COPD with a 2003 date of onset.  The examiner found that the Veteran had a history of a productive and non-productive cough, wheezing, and dyspnea on mild exertion.  Chest X-rays revealed an indistinct lateral right hemi-diaphragm and a trace of bilateral pleural thickening about the lateral thorax.  The relevant impression was old pleural disease.  Following the VA respiratory examination and a review of the Veteran's record, the diagnosis was COPD since 2003, stable.  The examiner reviewed a general medical text, as well as medical texts on otorhinolaryngology and pulmonology and concluded that the Veteran's COPD was not service-connected by itself or linked to any service-connected diagnosis according to accepted medical and/or epidemiological knowledge.  He stated that the Veteran's COPD was most likely linked to his extensive smoking history and not to any occupational exposure in service.

In June 2010, the Veteran was also examined with respect to miscellaneous respiratory diseases, including sleep apnea.  He reportedly snored heavily and stopped breathing when asleep.  There did not seem to be any evidence of a sleep study.  The report of the chest X-rays was noted as above.  Following the examination and a review of the record, the diagnosis was insomnia with brief periods of sleep arrests; no formal diagnosis of sleep apnea.  The examiner reviewed a general medical text, as well as medical texts on otorhinolaryngology and pulmonology and concluded that the Veteran's insomnia was not service-connected by itself or linked to any service-connected diagnosis according to accepted medical and/or epidemiological knowledge.  He noted that there was no formal diagnosis of sleep apnea.  

In June 2010, the Veteran was examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  Following the VA psychiatric examination, the examiner found that the Veteran had PTSD, as well as cocaine and alcohol dependence, in long term remission, caused by or a result of his self-treatment efforts for his PTSD symptoms.  

In May 2011, the Veteran's representative submitted medical articles from the internet showing that substance abuse and major depression were common in people with PTSD.  

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service which is not a result of the Veteran's own willful misconduct.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action, such as alcohol or drug abuse.  38 C.F.R. § 3.1(n).  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse, effective for claims filed as in the instant case after October 31, 1990.  However, there is a limited exception in that service connection may be awarded for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In such cases, a veteran can only recover if able to 'adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  Allen, 237 F.3d at 1381.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such organic diseases of the nervous system, such as sensorineural hearing loss, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

For certain disabilities, service connection may be presumed when the Secretary of VA determines that they are the result of inservice exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116 (West 2002 and Supp. 2009); 38 C.F.R. § 3.309(e) (2008).  Those disabilities consist of the following:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A presumption of service connection for a particular disability based on exposure to Agent Orange does not attach, however, unless specifically so determined by the Secretary of VA.  See, e.g. Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32540 (June 8, 2010).  However, the law does not preclude a veteran from establishing service connection with proof of direct causation.  See Brock v. Brown, 10 Vet. App. 155 (1997).  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

With respect to claims of entitlement to service connection for impaired hearing acuity, a hearing loss disorder will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Indeed, the foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating the Veteran's claims, the Board acknowledges that he is competent to give testimony about what he experienced.  For example, he is competent to report that he has had chronic hearing or respiratory problems since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).


Analysis

The Veteran contends that he has a bilateral hearing loss disability, sinusitis, rhinitis, bronchitis, COPD, sleep disorder, allergies, substance abuse, and depression are primarily the result of disease or injury incurred in or aggravated by service.  In particular, he contends that his bilateral hearing loss disability is the result of noise exposure to gunfire in service.  He states that his bronchitis and allergies are due, at least in part, to his exposure to Agent Orange in service.  He also contends that his substance abuse and depression are proximately due to or have been aggravated by his service-connected PTSD.  Therefore, he maintains that service connection is warranted, either on a direct, or presumptive, or secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

The Hearing Loss Disability

A review of the evidence discloses that the Veteran was an artilleryman in service.  As such, he would have experienced significant noise exposure.  However, his service treatment records are negative for any evidence of a hearing loss disability of any kind, and the reports of his service entrance and separation examinations show that his hearing acuity was well within normal limits set forth by VA.  A chronic, identifiable hearing loss disability, diagnosed as a bilateral sensorineural hearing loss, was first manifested in 2002, many years after service.  During his 2010 VA examination, he acknowledged that his hearing loss disability had not become manifest until approximately 15 years prior to the examination.  Indeed, the VA examiner concluded that it was less likely than not that the Veteran's hearing loss disability was the result of his military duty; and there is no competent objective evidence on file to the contrary.  In sum, the preponderance of the competent objective evidence on file is against a finding that his hearing loss disability is the result of his military noise exposure.  

Absent evidence of a hearing loss disability in service or competent evidence of a nexus between the Veteran's current hearing loss disability and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a hearing loss disability is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the representative's request for an additional examination.  Such examinations are scheduled when the medical evidence accompanying a particular claim is not adequate for rating purposes.  38 C.F.R. 3.326(a) (2010).  Reexaminations are requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  Generally, reexaminations are required if it is likely that a disability has improved, or if the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  

In this case, the Veteran's representative contends that the most recent VA examination did not conform to the requirements set forth in the Board's August 2008 remand.  The representative notes that the 2010 VA audiologic examination was not performed by a medical doctor as directed by the Board; that although the claims file was available to the examiner, it was not necessarily reviewed; and that the rationale for the examiner's opinion rests on the fact that the Veteran did not demonstrate a hearing loss disability at the time of his separation from service.  In this regard, he notes that the failure to meet the hearing loss criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  Indeed, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303(d); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  For these reasons, the Veteran's representative concludes that there was noncompliance with the directions in the Board's remand, and that an additional examination is required to correct the noted deficiencies.  

As a matter of law, the Veteran has a right to compliance with the Board's remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, if an appellant has not been harmed by an error, the error is not prejudicial.  Under such circumstances additional development may not be required.  Based on the record before it, the Board finds that the Veteran has not been harmed.  
While it is true that the Veteran was not examined by a medical doctor for his hearing loss disability, that does not mean, prima facie, that another examination must be performed.  The Veteran was examined by an audiologist, and neither the Veteran nor his representative have submitted any competent, objective evidence casting doubt on the examiner's credentials or any competent, objective evidence to refute her findings or opinions.  Moreover, her examination did include a review of the claims file.  During the examination, she cited evidence which could only have come from such a review.  Finally, she did not base her opinion solely on the fact that the Veteran did not demonstrate a hearing loss disability at the time of his separation from service.  She also noted that the Veteran's hearing loss disability was not manifested until many years later.  Therefore, the Board concludes that the June 2010 VA audiologic examination was adequate for rating purposes and did not result in an incorrect determination.  Accordingly, an additional examination is not warranted, and one will not be scheduled.  

Sinusitis

During his March 2008 hearing on appeal, the Veteran testified that his sinusitis was first manifested during basic training and that he was prescribed medication, after reporting to sick call.  He also contends that he took medication for sinusitis in Vietnam but that such treatment was not documented, because he was in a field environment.  He noted that after service, he went to the Nashville VA Medical Center (MC) for treatment.

The evidence shows that in service, after his return from Vietnam, the Veteran was treated on one occasion for complaints of nasal congestion and a dry cough.  However, those complaints were found to be manifestations of a viral upper respiratory infection rather than sinusitis.  Moreover, at the time of his separation from service, his sinuses were found to be normal.

Sinusitis was not manifested until many years after service.  In September 1999 and March 2003, he complained of sinus congestion and in April 2005, it was noted that his problems included sinusitis with headaches.  However, there is no competent, objective evidence that such a disorder is in any way related to service.  In this regard, active manifestations were not demonstrated during his June 2010 VA examination, and the examiner opined that it was less likely that not that the Veteran's sinusitis was related to service.  

Absent competent, objective evidence of sinusitis in service or competent, objective  evidence of a nexus between the Veteran's current sinusitis and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for sinusitis is not warranted, and the appeal is denied.

Rhinitis

A further review of the record is negative for any competent objective evidence of rhinitis in service.  Although the June 2010 VA examiner noted that the Veteran had chronic rhinitis, no active manifestations were reported, and the examiner opined that such disorder was unrelated to service.  The only evidence to the contrary is the Veteran's testimony.  However, such a nexus requires medical expertise.  It must be emphasized that as a layman, he does not have such expertise.  As such, he is not competent to render such an opinion.  38 C.F.R. § 3.159; Espirtiu.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for rhinitis.  Absent competent, objective evidence of rhinitis in service or competent, objective  evidence of a nexus between the Veteran's current rhinitis and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for rhinitis is not warranted, and the appeal is denied.

Bronchitis

In evaluating the Veteran's claim of entitlement to service connection for bronchitis, the Board finds his service treatment records completely negative for any evidence of such a disorder.  Bronchitis was first manifested during VA treatment in April 2002 and noted during the June 2010 VA examination.  However, there was no continuity of symptomatology or competent, objective evidence of a nexus to service to sustain a grant of service connection.  Nevertheless, the Veteran contends that his bronchitis is the result of his exposure to Agent Orange in the Republic of Vietnam.  

By virtue of that service in Vietnam, the Veteran is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  Therefore, he may take advantage of the presumptions regarding associated diseases.  However, bronchitis is not a disorder which is presumed to be the result of exposure to Agent Orange.  38 C.F.R. § 3.309(e).  While that does not preclude him from showing a direct connection to service, there is no competent, objective evidence on file demonstrating such a connection.  

Absent competent, objective evidence of bronchitis in service or competent, objective  evidence of a nexus between the Veteran's current bronchitis and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for bronchitis is not warranted, and the appeal is denied.

COPD

A further review of the record is negative for any complaints or clinical finds of COPD in service.  Such a disorder was first suspected in 1999 and confirmed in 2001.  However, that was many years after service, and there is no evidence of continuing symptomatology prior to that time or competent objective evidence of a nexus to service.  Indeed, the recent VA examiner found that the Veteran's COPD was most likely linked to his extensive smoking history and not to any occupational exposure in service.

Absent competent, objective evidence of bronchitis in service or competent, objective  evidence of a nexus between the Veteran's current COPD and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for COPD is not warranted, and the appeal is denied.


The Sleep Disorder 

The Veteran contends that his sleep disorder, claimed as sleep apnea, is manifested primarily by insomnia and that it has been present since he was in service.  However, his service treatment records are negative for a sleep disorder of any kind, and during his service entrance and separation examinations, he denied that he then had, or had ever had frequent trouble sleeping.  Although he has continued to report insomnia since service, such as during an April 2005 VA Agent Orange protocol examination, the post-service treatment records remain negative for a chronic, identifiable sleep disorder.  In this regard, the June 2010 VA examiner found that the Veteran did have insomnia with brief periods of sleep arrests.  He noted, however, that the Veteran but that he did not have a formal diagnosis of sleep apnea and concluded that the Veteran's insomnia with brief periods of sleep arrest were unrelated to service.  In sum, he did not find any evidence to support the Veteran's assertions that he had a sleep disorder, manifested by insomnia, since service.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a sleep disorder.  Absent competent, objective evidence of sleep disorder in service or competent, or competent objective  evidence of a nexus between the Veteran's current sleep disorder and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a sleep disorder is not warranted, and the appeal is denied.

Allergies

During his March 2008 hearing, the Veteran testified that his allergies started during his service in Vietnam.  He stated that they were not only associated with a field environment but that they were the result of irritation produced by smoke grenades.  He reported that he had experienced allergies since that time manifested primarily by sneezing, stuffiness, and a sorethroat.  

The Veteran's testimony notwithstanding, a review of his service treatment records is completely negative for any evidence of allergies.  Allergies were first manifested during the June 2010 VA examination.  The examiner noted that the Veteran had allergies to multiple substances, such as dust, fur, and fresh grass.  His manifestations included sneezing and a runny nose.  However, there was no continuity of symptomatology or competent, objective evidence of a nexus to service to sustain a grant of service connection.  Indeed, following the June 2010 VA examination, the examiner concluded that the Veteran's allergies were seasonal in nature and not related to service.  

Like bronchitis, however, the Veteran contends that his allergies are the result of his exposure to Agent Orange in the Republic of Vietnam.  As noted above, he is presumed to have had such exposure.  However, allergies are not disorders which are presumed to be the result of exposure to Agent Orange.  38 C.F.R. § 3.309(e).  While that does not preclude him from showing a direct connection to service, the evidence in this case does not demonstrate such a connection.  

Absent competent, objective evidence of allergies in service or competent, objective  evidence of a nexus between the Veteran's current allergies and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for allergies is not warranted, and the appeal is denied.

Depression

The Veteran contends that in addition to PTSD, he has depression as a separately identifiable and chronic psychiatric disorder.  Therefore, he maintains that separate service connection is warranted.  

The Veteran's service treatment records are negative for a psychiatric disorder of any kind.  Indeed, on his service entrance and separation examinations, he denied that he had ever had depression or excessive worry, and his psychiatric processes were normal.  

Depression was not manifested until October 1998, when the Veteran reportedly contemplated suicide.  Since that time, he has been followed, in part, for depression.  However, there is no competent, objective evidence of a relationship to service.   Accordingly, service connection is not warranted on a direct basis.  
The Veteran also contends that his depression is proximately due to or has been aggravated by his PTSD and that service connection is, therefore, warranted on a secondary basis.  

In May 2011, the Veteran's representative submitted medical articles from the internet suggesting a relationship between PTSD and multiple disorders, including depression.  During the most recent VA psychiatric examination, the examiner recognized that the Veteran had other clinical diagnoses, including depression.  However, he found that the associated symptoms of were so overlapping and intertwined with the Veteran's PTSD, that any attempt to separate them would be mere speculation.  

In light of the foregoing medical articles and the VA examiner's opinion, the Board finds that the Veteran's depression is part and parcel of his service-connected PTSD.  To that extent, the appeal is granted.  However, there is no competent, objective evidence warranting separate service connection on a secondary basis.  

Substance Abuse

The Veteran contends that he has abused and been dependent on alcohol and drugs in an attempt to diminish the manifestations of his PTSD.  During his March 2008 hearing, the Veteran testified that he started using drugs in Vietnam.  

The VA treatment records and the medical texts submitted by or on behalf of the Veteran show that substance abuse/dependence is well-recognized and relatively common in people with PTSD.  Indeed, following the June 2010 VA psychiatric examination, recognized the co-morbidity of PTSD and cocaine and alcohol dependence in the Veteran.  Although the substance dependence was considered to be in sustained remission, the VA examiner considered it to be caused by or a result of the Veteran's self-treatment efforts for his PTSD symptoms.  There is no competent, objective evidence to the contrary; and therefore, service connection for substance dependence secondary to PTSD is warranted.  At the very least, there is an approximate balance of evidence both for and against the claim that the Veteran's substance dependence is the result of his PTSD. Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. Accordingly, service connection for substance dependence secondary to PTSD is warranted; and to that extent, the appeal is allowed.

Additional Considerations

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, with the exception of the claims of entitlement to service connection for depression and substance dependence, the preponderance of the evidence is against the Veteran's claims.  Therefore, with the noted exceptions, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for a hearing loss disability is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for rhinitis is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for a sleep disorder, claimed as sleep apnea, is denied.  

Entitlement to service connection for allergies is denied.

Entitlement to service connection is granted for substance abuse secondary to PTSD.

Entitlement to service connection for depression is granted as part and parcel of his service-connected PTSD.


REMAND

The Veteran also seeks entitlement to service connection for tinnitus, hypertension, renal disease, and erectile dysfunction.  In part, he contends that his tinnitus and hypertension are proximately due to or have been chronically worsened by his service-connected PTSD.  He also contends that his erectile dysfunction and renal disease are proximately due to or chronically worsened by his hypertension.  

In June 2010, following a VA psychiatric examination, the examiner found that the Veteran had PTSD.  During additional VA examinations by a VA audiologist and a VA physician, the examiners noted that the Veteran had tinnitus, hypertension, end stage renal disease, and erectile dysfunction.  The VA audiologist stated that the tinnitus was first manifested many years after service and found no obvious reason for beginning when it did.  The VA physician stated that the Veteran's renal failure was secondary to hypertension.  The VA physician also stated that the Veteran was taking a maximum dose of medication for hypertension and concluded that such medication could well be blamed for his erectile dysfunction.  The physician opined, however, that the Veteran's hypertension was not service-connected by itself or linked to any service-connected diagnosis according to currently accepted medical and/or epidemiological knowledge.  In this regard, the Board notes that at the time of the VA examinations, service connection had not been established for any disability.  

In a July 2010 rating action, the RO granted the Veteran's claim of entitlement to service connection for PTSD.  The RO assigned a 50 percent disability rating for that disorder, effective August 23, 2004.  

In May 2011, the Veteran's representative submitted medical articles from the internet suggesting a relationship between PTSD and multiple disorders, including tinnitus and hypertension.  In light of that information, additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is remanded for the following actions:  

1.  Return the case to the examiner who performed the June 2010 VA audiologic examination and the VA physician who performed the examinations with respect to the Veteran's hypertension, renal disease, and erectile dysfunction.  The examiners must review the Veteran's claims folder, including the copies of medical texts submitted by the Veteran's representative in May 2011.  Then those examiners must submit an addendum to each of their examinations as to whether it is at least as likely as not (50/50 chance) that the Veteran's tinnitus and/or hypertension are proximately due to or have been chronically worsened by his service PTSD.  The complete rationale for all opinions must be set forth.  

If the VA either or both of the examiners who performed the June 2010 examinations with respect to tinnitus and/or hypertension, renal disease, and erectile dysfunction are unavailable, schedule the Veteran for additional examinations to determine the nature and etiology of any tinnitus, hypertension, renal disease, or erectile dysfunction found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to each examiner for review in conjunction with their examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If tinnitus, hypertension, renal disease, and/or erectile dysfunction are diagnosed, the examiners must identify and explain the elements supporting each diagnosis.  

Each examiner must then render an opinion, with complete rationale, as to whether it is at least as likely as not that the Veteran's tinnitus and/or hypertension are proximately due to or have been chronically worsened by his service-connected PTSD.  

If the VA examiner finds that the Veteran's hypertension is related to his service-connected PTSD, he or she must render an opinion, with complete rationale, as to whether it is at least as likely as not that the Veteran's renal disease and/or erectile dysfunction are proximately due to or have been chronically worsened by his hypertension.

If additional examinations are required, the Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010). 

If the Veteran fails to report for a scheduled VA examination, a copy of the letter informing the Veteran of the date, time, and place of that examination must be associated with the claims file.  If that notice was returned as undeliverable, that fact must be noted in writing and also associated with the claims file.
2.  When the foregoing actions have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for tinnitus, hypertension, renal disease, and erectile dysfunction.  In so doing, the rating agency's considerations must include, but are not limited to, direct and secondary service connection. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


